office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-102648-16 uil the honorable bill nelson united_states senator east robinson street suite orlando fl attention ------------------- dear senator nelson i apologize for the delay in responding to your inquiry dated date on behalf of your constituent --------------------------- -----------------is a former deputy sheriff who was permanently disabled in a line-of-duty motorcycle accident in he has been receiving service-connected disability payments since when he retired his employer told him that his service-connected disability payments should be tax-free for the duration of the payments but he recently received a letter stating that his payments will be taxable starting at age he wrote that his disability retirement payments should remain nontaxable and asked why the law changed generally an employee can exclude payments for on-the-job injuries or illness from his or her gross_income as workers’ compensation under sec_104 of the internal_revenue_code the exclusion of payments does not apply however to a retirement pension or annuity determined by an employee’s age length of service or prior contributions even if an occupational injury or sickness caused the employee to retire it is possible that -----------------is receiving his service-connected disability benefits pursuant to a florida statute that requires the payments to be converted to regular retirement at a specified age any benefits he receives after reaching that age would not qualify for exclusion_from_gross_income if his benefits are then determined with conex-102648-16 reference to years_of_service age or prior contributions these long-standing principles are not related to any recent change in federal_law or irs position i hope this information is helpful if you need additional information please contact me or ----------------------- of my staff at -------------------- sincerely victoria a judson associate chief_counsel tax exempt and government entities office_of_chief_counsel department of the treasury internal_revenue_service washington d c date uil conex-102648-16 the honorable dennis a ross member u s house of representative sec_170 fitzgerald road suite lakeland fl attention -------------------- dear representative ross i apologize for the delay in responding to your inquiry dated date on behalf of your constituent --------------------------- ---------------- is a former deputy sheriff who was permanently disabled in a line-of-duty motorcycle accident in he has been receiving service-connected disability payments since when he retired his employer told him that his service-connected disability payments should be tax-free for the duration of the payments but he recently received a letter stating that his payments will be taxable starting at age he wrote that his disability retirement payments should remain nontaxable and asked why the law changed generally an employee can exclude payments for on-the-job injuries or illness from his or her gross_income as workers’ compensation under sec_104 of the internal_revenue_code the exclusion of payments does not apply however to a retirement pension or annuity determined by an employee’s age length of service or prior contributions even if an occupational injury or sickness caused the employee to retire it is possible that -----------------is receiving his service-connected disability benefits pursuant to a florida statute that requires the payments to be converted to regular retirement at a specified age any benefits he receives after reaching that age would not qualify for exclusion_from_gross_income if his benefits are then determined with reference to years_of_service age or prior contributions these long-standing principles are not related to any recent change in federal_law or irs position conex-102648-16 i hope this information is helpful if you need additional information please contact me or ----------------------- of my staff at -------------------- sincerely victoria a judson associate chief_counsel tax exempt and government entities
